Case 1:19-cv-05538-KAM-LB Document 10 Filed 05/11/20 Page 1 of 12 PageID #: 180



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------X
 JOSE JIMENEZ,

                     Petitioner,

            v.                                 MEMORANDUM & ORDER

 CHRISTOPHER MILLER, Superintendent                19-CV-5538
 of Great Meadow Correctional
 Facility,

                     Respondent.

 ----------------------------------X
 KIYO A. MATSUMOTO, United States District Judge:

            On September 16, 2019, Jose Jimenez (“Mr. Jimenez” or

 “Petitioner”), who is currently incarcerated at the Great Meadow

 Correctional Facility in Comstock, New York, filed a petition

 pro se for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

 (ECF No. 1, “Pet.”)     Mr. Jimenez seeks to vacate the conviction

 entered against him in New York State court.          Respondent moves

 to dismiss Mr. Jimenez’s petition as untimely.          (ECF No. 5,

 “Res. Mot.”)    For the following reasons, the Court finds that

 Mr. Jimenez’s petition is time-barred.         The motion to dismiss is

 GRANTED, and Mr. Jimenez’s petition is DENIED.

                                 Background

            I.    The Offenses

            Mr. Jimenez was convicted in state court of the

 repeated sexual assault of two minors in Queens, New York.

 (Res. Mot. 4.)     In June 2012, the first victim reported to his


                                      1
Case 1:19-cv-05538-KAM-LB Document 10 Filed 05/11/20 Page 2 of 12 PageID #: 181



 mother for the first time that he was raped and abused by Mr.

 Jimenez from 2002 to 2004.       (Id.)    He told his mother that he

 was worried Mr. Jimenez was also abusing his younger cousin.

 (Id.)

            An investigation ensued, and the cousin was

 interviewed by a detective on July 2, 2012.          (Id.)   He reported

 to the detective that he had also been raped and abused by Mr.

 Jimenez.   (Id.)    On July 3, 2012, the child was examined by a

 pediatrician, who found a fissure on the child’s anus.            (Id.)

 On July 4, 2012, Mr. Jimenez was apprehended and made both

 verbal and written statements confessing to sexually abusing the

 two minors.    (Id.)   On July 12, 2012, Mr. Jimenez met with the

 grandfather of the two minors, and offered to pay money if the

 family dropped the charges.       (Id.)

            II.     Charges and Conviction

            The Queens County District Attorney’s Office charged

 Mr. Jimenez with Predatory Sexual Assault of a Child, New York

 Penal Law (“NYPL”) § 130.96; two counts of Course of Sexual

 Conduct Against a Child in the First Degree, NYPL §

 130.75(1)(b); one count of Criminal Contempt in the Second

 Degree, NYPL § 215.50(3); and one count of Endangering the

 Welfare of a Child, NYPL § 260.10(1).         Mr. Jimenez pleaded not

 guilty and the case proceeded to trial.




                                      2
Case 1:19-cv-05538-KAM-LB Document 10 Filed 05/11/20 Page 3 of 12 PageID #: 182



             On June 3, 2015, a jury in the Supreme Court of the

 State of New York, Queens County convicted Mr. Jimenez on all

 counts.   Following Mr. Jimenez’s conviction, the Supreme Court

 sentenced him to concurrent sentences of twenty-four years to

 life on each count.

             III. Appeals and Post-Conviction Motions

             Mr. Jimenez appealed his conviction to the Supreme

 Court, Appellate Division, on the same grounds as the instant

 petition.    (Pet. 3.) 1   On March 22, 2017, Mr. Jimenez’s

 conviction was affirmed. People v. Jimenez, 148 A.D.3d 1054 (2nd

 Dept. 2017).    He applied for leave to appeal to the New York

 Court of Appeals, and his application was denied on June 29,

 2017.   People v. Jimenez (Jose), 29 N.Y.3d 1128 (2017).           Mr.

 Jimenez did not file a petition for certiorari in the United

 States Supreme Court.      (Pet. 4.)

             On September 11, 2018, Mr. Jimenez filed a post-

 conviction motion under New York Criminal Procedure Law

 § 440.10, alleging ineffective assistance of counsel.            (Pet. 4-

 5.)   On February 25, 2019, the motion was denied.          (Pet 5.)     Mr.

 Jimenez appealed the decision on the grounds of abuse of

 discretion.    (Id.)   Leave to appeal was denied on August 27,

 2019.   (Id.; Res. Mot. 9-10.)

 1 Mr. Jimenez’s habeas petition contains duplicative page numbers.
 Throughout this Memorandum & Order, the page numbers cited refer to
 the ECF page numbers at the top of his petition.


                                        3
Case 1:19-cv-05538-KAM-LB Document 10 Filed 05/11/20 Page 4 of 12 PageID #: 183



                            Procedural History

            On September 16, 2019, Mr. Jimenez signed a petition

 for a writ of habeas corpus, and a notarized affidavit stating

 he was “placing the same in the mailbox at the Great Meadow

 Correctional Facility.”      (Pet. 14-15.)     The Petition was

 received by the court and docketed on September 26, 2019.            Mr.

 Jimenez’s petition seeks relief based on five grounds: (1) the

 trial court’s display of bias and interference against the

 defendant, (2) the trial court’s limitation on the defendant’s

 cross-examination, (3) the trial court’s denial of defendant’s

 right to present a defense, (4) the trial court’s allowance of

 improper bolstering, and (5) ineffective assistance of counsel.

 (Id. at 6-11.)

            On November 26, 2019, Respondent moved to dismiss the

 action as time-barred.      On December 26, 2019, Petitioner filed

 an affidavit in opposition to the motion.         (ECF No. 7, Affidavit

 in Opposition to Motion, “Aff. in Op.”)         On January 7, 2020,

 Respondent filed a reply.       (ECF No. 8.)

                               Legal Standard

            Title 28 U.S.C. § 2254 provides that “a district court

 shall entertain an application for a writ of habeas corpus on

 behalf of a person in custody pursuant to the judgment of a

 State court only on the ground that he is in custody in

 violation of the Constitution or laws or treaties of the United


                                      4
Case 1:19-cv-05538-KAM-LB Document 10 Filed 05/11/20 Page 5 of 12 PageID #: 184



 States.”    28 U.S.C. § 2254(a).     The Antiterrorism and Effective

 Death Penalty Act of 1996 (“AEDPA”) narrowed the scope of

 federal habeas review of state convictions where the state court

 has adjudicated a petitioner’s federal claim on the merits.             28

 U.S.C. § 2254(d).     AEDPA imposes a very deferential standard of

 review, “requiring courts to assess whether the state court’s

 decision was ‘so lacking in justification that there was an

 error well understood and comprehended in existing law beyond

 any possibility for fairminded disagreement.’”          Garner v. Lee,

 908 F.3d 845, 861 n.14 (2d Cir. 2018), cert. denied, No. 18-

 8348, 2019 WL 1104003 (U.S. Apr. 22, 2019) (citing Harrington v.

 Richter, 562 U.S. 86, 103 (2011)).

             Under AEDPA, individuals have one year from the

 conclusion of direct review to file a petition for habeas

 relief.    28 U.S.C § 2244(d).     The limitation “does not begin to

 run until the completion of direct appellate review in the state

 court system and either the completion of certiorari proceedings

 in the United States Supreme Court, or – if the prisoner elects

 not to file a petition for certiorari – the time to seek direct

 review via certiorari has expired.”        Williams v. Artuz, 237 F.3d

 147, 151 (2d Cir. 2001); see also Clay v. United States, 537

 U.S. 522, 524 (2003).      “[P]roper calculation of Section

 2244(d)(2)’s tolling provision excludes time during which

 properly filed state relief applications are pending but does


                                      5
Case 1:19-cv-05538-KAM-LB Document 10 Filed 05/11/20 Page 6 of 12 PageID #: 185



 not reset the date from which the one-year statute of

 limitations begins to run.”       Smith v. McGinnis, 208 F.3d 13, 17

 (2d Cir. 2000).

             “Motions to dismiss habeas petitions on procedural

 grounds pursuant to Rule 12(b)(6) are not inconsistent with the

 Habeas Rules, given the wide discretion afforded district judges

 in the disposition of habeas petitions.”         Adams v. Greiner, 272

 F. Supp. 2d 269, 271 (S.D.N.Y. 2003).         “In considering the

 [respondent]’s Motion To Dismiss, the Court must accept all

 well-pleaded factual allegations in the Petition as true and

 draw all reasonable inferences in favor of the petitioner.”             Id.

 Because Petitioner is proceeding pro se, his petition must be

 read “liberally” and should be interpreted “to raise the

 strongest arguments that [it] suggest[s].”          Burgos v. Hopkins,

 14 F.3d 787, 790 (2d Cir.1994).

                                 Discussion

    I.     The Statute of Limitations

             Individuals have one year from the conclusion of

 direct review of their case to file a petition for habeas

 relief.    28 U.S.C § 2244(d).     Petitioner’s application for leave

 to appeal his conviction to the New York Court of Appeals was

 denied on June 29, 2017.      People v. Jimenez (Jose), 29 N.Y.3d

 1128 (2017).    Petitioner then had 90 days to petition the United

 States Supreme Court for certiorari, U.S. Sup. Ct. R. 13(1), but


                                      6
Case 1:19-cv-05538-KAM-LB Document 10 Filed 05/11/20 Page 7 of 12 PageID #: 186



 he did not.    (Pet. 4.)    Therefore, the statute of limitations

 began to run when his window to file a petition for certiorari

 closed, 90 days after the denial of his application for leave to

 appeal, on September 27, 2017.       See Williams, 237 F.3d 147, 151

 (“the AEDPA limitations period specified in Section

 2244(d)(1)(A) does not begin to run until the completion of

 direct appellate review in the state court system and . . .the

 time to seek direct review via certiorari has expired”).

            Sixteen days before the one-year statute of

 limitations expired, on September 11, 2018, Petitioner filed a

 post-conviction motion under New York Criminal Procedure Law

 § 440.10 (Pet. 4-5), tolling the statute of limitations.            That

 proceeding lasted until August 27, 2019, when review was denied

 by the appellate court.      (Pet. 5; Res. Mot. 10.)       Petitioner

 then had 16 days, until September 12, 2019, to file for habeas

 relief.   See Bethea v. Girdich, 293 F.3d 577, 578 (2d Cir. 2002)

 (“Section 2244(d)(2)’s tolling provision excludes time during

 which properly filed state relief applications are pending but

 does not reset the date from which the one-year statute of

 limitations begins to run.”) (quoting Smith, 208 F.3d at 17).

            Under the prison mailbox rule, a pro se petition from

 an incarcerated individual is considered filed when it is

 delivered to prison officials to mail. Houston v. Lack, 487 U.S.

 266, 275 (1988).     Mr. Jimenez signed both his petition and an


                                      7
Case 1:19-cv-05538-KAM-LB Document 10 Filed 05/11/20 Page 8 of 12 PageID #: 187



 accompanying affidavit of service on September 16, 2019.            (Pet.

 14, 15.)     The affidavit of service, which was notarized, stated

 that he was placing the petition in the mail that day.            (Id. at

 14.)    Therefore, September 16, 2019 is the earliest date his

 petition could be considered filed.

              In his opposition to Respondent’s motion to dismiss,

 Petitioner does not dispute that his petition was not filed by

 the required date (September 12, 2019).         He included with his

 opposition a copy of an Affidavit and Memorandum of Law in

 Support of an Application for Error Coram Nobus Relief, which he

 filed in state court.      (Aff. in Op. 9.)     That affidavit,

 however, was filed in state court on December 4, 2019.            (Id. At

 5.)    Because it was filed several months after September 2019,

 it did not toll the statute of limitations, which had already

 expired. 2

              Even when construing all facts in a light most

 favorable to Petitioner, the statute of limitations expired on

 September 12, 2019, and he filed his petition on September 16,

 2019.



 2 To the extent Petitioner asks this court to grant his application for
 a writ of error coram nobus, that request is denied, as this court
 lacks jurisdiction to issue such a writ with respect to state court
 proceedings. See, e.g., Finkelstein v. Spitzer, 455 F.3d 131, 133 (2d
 Cir. 2006) (Federal “court[s] lacks jurisdiction to grant such a writ
 with respect to a judgment of a state court. As a historical matter,
 the writ of coram nobis was used by a court to correct its own
 errors.”).


                                      8
Case 1:19-cv-05538-KAM-LB Document 10 Filed 05/11/20 Page 9 of 12 PageID #: 188



    II.   Equitable Tolling

             Even where a petition is time-barred, the statute of

 limitations may be tolled for equitable reasons.           Holland v.

 Florida, 560 U.S. 631, 648-649 (2010).         Petitioner does not

 argue that he is entitled to equitable tolling, but given

 Petitioner’s pro se status, the court nonetheless considers

 whether equitable tolling is appropriate.

             “Federal courts have typically extended equitable

 relief only sparingly.”      Irwin v. Dep’t of Veterans Affairs, 498

 U.S. 89, 96 (1990).     “Generally, a litigant seeking equitable

 tolling bears the burden of establishing two elements: (1) that

 he has been pursuing his rights diligently; and (2) that some

 extraordinary circumstance stood in his way.”          Pace v.

 DiGuglielmo, 544 U.S. 408, 418 (2005).         “Mistakes of law or

 ignorance of proper legal procedures are not extraordinary

 circumstances warranting invocation of the doctrine of equitable

 tolling.”    Rudaj v. Treanor, 522 F. App'x 76, 77 (2d Cir. 2013)

 (quoting Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir.

 2006).   Moreover, to toll the limitations period, the

 extraordinary circumstances “must have caused the late filing.”

 Siler v. Lamanna, 2018 WL 3687990, at *3 (S.D.N.Y. Apr. 20,

 2018) (emphasis in original), report and recommendation adopted,

 2018 WL 3677882 (S.D.N.Y. Aug. 2, 2018).




                                      9
Case 1:19-cv-05538-KAM-LB Document 10 Filed 05/11/20 Page 10 of 12 PageID #: 189



             Though Petitioner has diligently pursued various

 avenues of potential relief in state court, neither his petition

 nor his opposition to the motion to dismiss offer any

 explanation of diligent efforts to file his habeas petition in a

 timely manner.     Nor does Petitioner cite any extraordinary

 circumstances that caused his late filing.

             The only explanation offered by Petitioner is that his

 facility was on lockdown “a few times” in the months of July,

 August, and September 2019.       (Aff. in Op. 2.)      Lockdowns,

 however, “do not qualify as extraordinary circumstances.”             Lindo

 v. LeFever, 193 F. Supp. 2d 659, 663 (E.D.N.Y. 2002); see Green

 v. Capri, 2018 WL 2452623, at *4 (N.D.N.Y. May 31,2018)

 (“[G]eneralized complaints about obstacles to [petitioner’s]

 regular access to the law library, including lockdowns . . . are

 precisely the type of difficulties common to prison life that

 courts have found do not constitute extraordinary

 circumstances.”).

             Petitioner offers no other explanation for his failure

 to file his petition on time.        The court, therefore, finds no

 extraordinary circumstances requiring an application of the

 doctrine of equitable tolling to Mr. Jimenez’s petition.

                                  Conclusion

             Based on the foregoing, Respondent’s motion to dismiss

 is GRANTED, and Mr. Jimenez’s petition for a writ of habeas


                                      10
Case 1:19-cv-05538-KAM-LB Document 10 Filed 05/11/20 Page 11 of 12 PageID #: 190



 corpus is DENIED.      Petitioner’s action is time-barred under

 AEDPA, and equitable tolling is not appropriate because no

 extraordinary circumstances are present.          Because Mr. Jimenez

 has not made a substantial showing of the denial of a

 constitutional right, a certificate of appealability shall not

 issue.    28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S.

 322, 327 (2003) (discussing certificate of appealability

 standard); Rules Governing Section 2254 and 2255 Cases, Rule 11

 (“The district court must issue or deny a certificate of

 appealability when it enters a final order adverse to the

 applicant.”).

             The Clerk of Court is respectfully directed to enter

 judgment in favor of Respondent, serve a copy of this Memorandum

 & Order and the judgment on Petitioner, and close the case.

             In addition, the court’s review of the docket revealed

 that one of Petitioner’s filings contained the full names of

 minor children.     (ECF No. 7.)     Pursuant to the E-Government Act

 of 2002, and corresponding guidance adopted by this court (see

 https://img.nyed.uscourts.gov/files/local_rules/egov2002-

 amd8204.pdf), filings should not include such information.             The

 Clerk of Court is, therefore, respectfully directed to restrict

 access to the aforementioned docket entry to case participants

 only, to protect the children’s privacy.




                                      11
Case 1:19-cv-05538-KAM-LB Document 10 Filed 05/11/20 Page 12 of 12 PageID #: 191



 SO ORDERED.

 Dated:      Brooklyn, New York
             May 11, 2020

                                              /s/
                                     Hon. Kiyo A. Matsumoto
                                     United States District Judge




                                      12
